988 A.2d 877 (2010)
295 Conn. 901
STATE of Connecticut
v.
Victor L. JORDAN.
SC 18542
Supreme Court of Connecticut.
Decided February 4, 2010.
Pamela S. Nagy, special public defender, in support of the petition.
C. Robert Satti, Jr., supervisory assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 118 Conn.App. 628, 984 A.2d 1160 (2009), is granted, limited to the following issues:
"Did the Appellate Court properly determine that (1) the trial court properly denied the defendant's motion to dismiss counsel, and "(2) the trial court did not improperly restrict cross-examination of a state's witness by the defendant?"